                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


    SMART VENT PRODUCTS, INC.               HONORABLE JEROME B. SIMANDLE

                     Plaintiff,
                                                       Civil Action
         v.                                       No. 13-5691 (JBS/KMW)

    CRAWL SPACE DOOR SYSTEM, INC.
                                                   MEMORANDUM OPINION
                     Defendant.


SIMANDLE, District Judge:
       1.     This matter comes before the Court by way of a motion in

limine      filed   by   Defendant    Crawl       Space    Door     System,     Inc.

(hereinafter,       “Defendant”),    in   order    to     clarify   which     issues

remain to be decided at trial. (See Def.’s Mot. [Docket Item 154].)1

Plaintiff Smart Vent Inc. (hereinafter, “Plaintiff”) opposes the

present motion and suggests its list of issues for trial. (See

Pl.’s Opp’n [Docket Item 155].) For the reasons that follow,

Defendant’s present motion will be denied and the remaining issues

for trial will be identified herein.

       2.     Factual and Procedural History. The Court thoroughly

described the relevant background of this case in Smart Vent Prod.,

Inc. v. Crawl Space Door Sys., Inc., No. 13-5691 (JBS/KMW), 2016

WL 4408818, at *2-4 (D.N.J. Aug. 16, 2016), and need not repeat it



1 This motion is perhaps more accurately understood as a motion
for clarification with regards to the Court’s prior orders granting
partial summary judgment and partial judgment on the pleadings.
here. As relevant to the present motion, (1) on August 16, 2016,

with respect to Defendant’s motion for judgment on the pleadings,

the Court granted the motion to the extent it concerned Plaintiff’s

allegations of FEMA and NFIP compliance and patent protection, and

denied it to the extent it concerned Plaintiff’s allegations of

TB-1 compliance and trademark-related issues, (see Opinion [Docket

Item 94]; Order [Docket Item 95]); (2) on March 27, 2017, the Court

denied Plaintiff’s motion for reconsideration, (see Memorandum

Opinion [Docket Item 114]; Order [Docket Item 115]); (3) and on

November 1, 2017, the Court granted Plaintiff’s motion for partial

summary judgment on its unfair competition claims and for a

permanent   injunction.   (See   Opinion   [Docket   Item    119];   Order

[Docket Item 120].) On July 19, 2018, Magistrate Judge Williams

granted Defendant leave to file the present motion “to limit the

issues for trial,” after which Judge Williams shall set a date for

a Final Pretrial Conference in this case. (See Text Order [Docket

Item 148], July 18, 2018; Order [Docket Item 156], Aug. 14, 2018.)

     3.     Defendant’s   Motion.   Defendant   requests    clarification

with regards to two separate issues. First, Defendant asserts that

the Court has dismissed Plaintiff’s unfair competition claims, as

part of Counts I, II, and III of the Amended Complaint, in their

entirety, with prejudice; alternatively, Defendant asserts that

these claims are precluded by the doctrines of the law of the case

or of judicial estoppel. (Def.’s Br. [Docket Item 154-1], 7-14.)


                                    2
Second, Defendant asserts that the patent portions of Plaintiff’s

unfair competition claims should be dismissed because Plaintiff’s

allegations in the Amended Complaint are insufficient under Rule

8, Fed. R. Civ. P., and Iqbal to support an inference of bad faith.

(Id. at 16-17.)

     4.    Plaintiff responds that whether Defendant overstated the

net open area of its vents is an undecided issue of liability on

Plaintiff’s existing federal and state unfair competition claims

(Counts I, II, and III) and its negligent misrepresentation claim

(Count IV). (Pl.’s Opp’n [Docket Item 155], 4-9.) Plaintiff further

asserts that the doctrines of the law of the case and judicial

estoppel are inapplicable in these circumstances. (Id. at 9-12.)

Finally, Plaintiff opposes Defendant’s request to dismiss the

patent protection portion of Plaintiff’s unfair competition claims

on the basis that the claims are sufficiently pled in the Amended

Complaint and that the present motion, seeking dispositive relief,

is not the appropriate vehicle for dismissing such claims. (Id. at

15-18.)2


2 Plaintiff also asserts that Defendant is in contempt of the
permanent injunction entered against it by this Court, and that
Plaintiff should therefore be allowed to introduce evidence of
this alleged contempt at trial. (Pl.’s Opp’n [Docket Item 155],
12-15.) However, an injunction is an equitable remedy, the breach
of which can only be determined by the Court, not by a jury.
Plaintiff is free to file a motion to enforce the present
injunction, but such an issue would not be presented to the jury
in this case. Insofar as Plaintiff intended this section of its
brief to serve as a request to have this matter of contempt or


                                 3
     5.     The Court shall first address Defendant’s arguments that

the Court has previously dismissed Plaintiff’s unfair competition

claims. (Def.’s Br. [Docket Item 154-1], 7-14.) Defendant contends

that by virtue of the Court’s prior rulings regarding Defendant’s

statements about their flood vents’ purported FEMA- and NFIP-

compliance, Plaintiff is not permitted to present any evidence

regarding    Defendant’s   allegedly   false   or   misleading   claims

regarding Defendant’s vents’ net open area through which flood

waters may pass or the amount of coverage area in the enclosed

crawl space that its vents are capable of servicing. (Id. at 8-

10.) Plaintiff responds that, while the Court has addressed and

rejected Plaintiff’s claims with regard to Defendant’s alleged

misstatements of FEMA- and NFIP-compliance, the Court has not

addressed Plaintiff’s broader allegation that Defendant made false

or misleading statements regarding the net open area of its flood

vents and the amount of coverage area that its vents are capable

of servicing; Plaintiff further contends that none of the Court’s

prior rulings have addressed any of the alleged misrepresentations




violation of the permanent injunction decided by the jury, the
request shall be denied. In other words, the Court denies
Plaintiff’s request to present a cause of action to the jury for
contempt or for enforcement of the permanent injunction. The Court
does not determine, because it has not been presented in a motion
and identified specifically by either party, whether particular
evidence relevant to breach of the permanent injunction may be
admissible as relevant to the trial of the causes of action that
remain.


                                  4
related to compliance with industry standards such as those of the

American Society of Civil Engineers (“ASCE”) or the International

Building Code (“IBC”). (Pl.’s Opp’n [Docket Item 155], 5-8.) To

support its position, Plaintiff cites to the Court’s Opinion of

August 16, 2016, which clearly states that Plaintiff’s “unfair

competition claims (under the Lanham Act, New Jersey law, and the

common law) will be dismissed with prejudice” only to the extent

that    they    assert    that     Defendant        “falsely    or     misleadingly

advertised     its   product      as   ‘FEMA’       and/or    ‘NFIP’   compliant.”

(Opinion [Docket Item 94], Aug. 16, 2016, 17.)3 Plaintiff further

directs the Court’s attention to the Court’s Memorandum Opinion of

March 27, 2017, denying Plaintiff’s motion for reconsideration, in

which   the    Court     states    that       Plaintiff’s      allegations       “that

Defendant      improperly    inflates         the    net     open    area   of     its

vents . . . does not relate to Defendant’s compliance with 44

C.F.R. § 60.3(c)(5),” which was the issue adjudicated in the




3 This result is further emphasized by the Court’s comment in
footnote 8 of the Opinion, which states that at that Defendant
“does not, in the context of the pending motion, challenge
[Plaintiff’s] unfair competition claims to the extent they concern
the net [open] area requirements.” (Opinion [Docket Item 94], Aug.
16, 2016, 13 n.8 (citing Def.’s Br. [Docket Item 34-1]).) The “net
open area” requirement encompasses the coverage area capacity
since the latter depends upon the former by an algorithmic formula.
Thus, the issue whether Defendant has misrepresented its vents’
net open area necessarily includes whether Defendant has
misrepresented the coverage area that can be serviced by its vents.


                                          5
Court’s August 16, 2016 Opinion. (Memorandum Opinion [Docket Item

114], 5-6.)

       6.   The Court agrees with Plaintiff. Simply stated, the

Court has never dismissed or granted summary judgment as to

Plaintiff’s   claims   regarding   unfair   competition    or   negligent

misrepresentation as they pertain to Plaintiff’s allegations that

Defendant made false or misleading statements about the net open

area of Defendant’s vents, the coverage area that Defendant’s vents

can service, or Defendant’s vents’ compliance with professional

engineering standards, such as those published by the ASCE or the

IBC. Further, the Court has not been called upon to address

Plaintiff’s   allegations   of   false   statements   or   misstatements

concerning the patent status of Defendant’s vents.

       7.   As the Court has not previously adjudicated the above-

described issues, Defendant’s reliance upon the doctrine of law of

the case is similarly unavailing. The Third Circuit has stated

that

            The law of the case doctrine “posits that when
            a court decides upon a rule of law, that
            decision should continue to govern the same
            issues in subsequent stages in the same case.”
            Christianson v. Colt Indus. Operating Corp.,
            486 U.S. 800, 816, [] (1988) (quoting Arizona
            v. California, 460 U.S. 605, 618, [] (1983));
            see also ACLU v. Mukasey, 534 F.3d 181, 187
            (3d Cir. 2008). “Law of the case rules have
            developed to maintain consistency and avoid
            reconsideration of matters once decided during
            the course of a single continuing lawsuit.”
            Pub. Interest Research Group of N.J., Inc. v.


                                   6
             Magnesium Elektron, Inc., 123 F.3d 111, 116
             (3d Cir. 1997) (quoting 18 Charles A. Wright,
             Arthur R. Miller & Edward Cooper, Federal
             Practice and Procedure § 4478, at 788 (1981));
             see also Casey v. Planned Parenthood of Se.
             Pa., 14 F.3d 848, 856 (3d Cir. 1994).

Daramy v. Attorney Gen. of U.S., 365 F. App’x 351, 354 (3d Cir.

2010). In this instance, the Court has not decided on any rule of

law pertaining to Plaintiff’s allegation that Defendant made false

or misleading statements regarding the net open area of its flood

vents and the amount of coverage area that its vents are capable

of servicing, or pertaining to Plaintiff’s additional allegation

that Defendant made false or misleading statements related to

Defendant’s vents’ compliance with industry standards such as

those of the American Society of Civil Engineers (“ASCE”) or the

International Building Code (“IBC”). Therefore, there is no prior

decision which should continue to govern in subsequent stages of

this case, except as it pertains to claims regarding Defendant’s

FEMA- or NFIP-compliance, as described, supra. That Defendant’s

vents have been determined to not be non-compliant with NFIP and

FEMA requirements hardly forecloses the claims that Defendant has

made   the    other   actionable   false   or   negligent   misstatements

alleged.

       8.    Insofar as Defendant argues that Plaintiff’s net open

area claims should be barred by the doctrine of judicial estoppel,

the Court notes that in order for judicial estoppel to apply, the



                                     7
party who is to be estopped must have succeeded in maintaining a

contrary legal position in a prior proceeding. New Hampshire v.

Maine, 532 U.S. 742, 749 (2001). Here, in fact, Plaintiff failed

in its prior arguments and is not estopped from asserting different

arguments now. Defendant has failed to direct the Court’s attention

to any instance where Plaintiff has succeeded in arguing a position

that is contrary to their current one regarding net open area.

(See generally Def.’s Br. [Docket Item 154-1].) The doctrine of

judicial estoppel does not require a party who has lost an argument

over a prior legal position to continue to argue for that losing

position      in   future   proceedings.   Therefore,     this    portion      of

Defendant’s motion will be denied.

      9.      With respect to Defendant’s further request that the

Court      dismiss   the    patent   portions      of   Plaintiff’s     unfair

competition claims for failure to sufficiently allege bad faith,

the   Court    agrees   with   the   Plaintiff’s    position     that   such    a

dismissal is inappropriate in the context of the present motion in

limine (or motion for clarification). (Pl.’s Opp’n [Docket Item

155], 15-18.) Defendant’s have not directed the Court’s attention

to any prior Order which dismissed these claims or awarded summary

judgment on them in Defendant’s favor. (See generally Def.’s Br.

[Docket Item 154-1].) Nor was this request filed as a formal

dispositive motion. In addition, the Court finds that Plaintiff’s

Amended Complaint contains sufficient factual allegations, if


                                       8
proven, to support an inference of bad faith on the part of

Defendant with respect to the patent portions of Plaintiff’s unfair

competition claims. Paragraphs 71-75 of the Amended Complaint

together allege that William G. Sykes is a licensed patent attorney

who understands the difference between a design patent and a

utility    patent,   that   Mr.   Sykes   serves   as   the   president   of

Defendant, and that he personally prepared an advertisement that

Plaintiff alleges misstates the type of patent that Defendant had

received. (Amended Complaint [Docket Item 96], ¶¶ 71-75; Exhibit

E [Docket Item 96-5].) These allegations, if proven, are sufficient

for a factfinder to infer that Defendant acted in bad faith in

making its patent claim. Therefore, this portion of Defendant’s

present motion will also be denied.

     10.    In light of these determinations, it is this Court’s

understanding that the issues remaining for trial consist of:

            a. The aspects of Plaintiff’s Counts I, II, and III4

              alleging Defendant is liable for unfair competition

              arising from Defendant’s alleged false or misleading

              statements regarding Defendant’s vents’ net open area

              and coverage area, and those vents’ compliance with


4 The Court previously determined that the operative tests for
liability for unfair competition under the Lanham Act, the N.J.
Unfair Competition Act, and New Jersey common law (Counts I, II,
and III, respectively) are the same and that the Lanham Act
standard is applied here. (See Opinion [Docket Item 94], Aug. 16,
2018, 14-15 n.10.)


                                     9
             industry standards other than NFIP and FEMA, as well

             as Defendant’s alleged false or misleading statements

             regarding the patent status of Defendant’s vents;

           b. The aspects of Plaintiff’s Count IV alleging Defendant

             is liable for negligent misrepresentation concerning

             the matters in (a), above;

           c. Plaintiff’s   Count   V,   asserting   that   Defendant   is

             liable for misuse of Plaintiff’s trademark;

           d. Defendant’s counterclaims.

     11.   An accompanying Order will be entered.



March 11, 2019                           s/ Jerome B. Simandle
Date                                     JEROME B. SIMANDLE
                                         U.S. District Judge




                                    10
